Citation Nr: 1624871	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  10-18 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for migraine headaches, to include as secondary to service-connected lumbosacral strain with disc bulge.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1993 to August 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, in which the RO denied the Veteran's petition to reopen a previously denied claim for service connection for migraine headaches, finding that no new and material evidence had been submitted.

In a May 2015 decision, the Board determined new and material evidence had been submitted to reopen the claim but remanded the issue of service connection for additional evidentiary development.  All requested development has been conducted and the claim has been returned to the Board for further consideration.  

In December 2014, the Veteran testified at a video conference hearing before a Veterans Law Judge (VLJ) and a transcript of that hearing is of record.  In an April 2016 letter, the Board advised the Veteran that the VLJ who conducted the December 2014 hearing was unavailable to participate in a decision in the appeal, and informed him of his right to have a new hearing.  In April 2016, the Veteran informed VA that he did not desire another Board hearing.  As such, the Board finds that all due process has been afforded the Veteran with respect to his right to a hearing.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In May 2015, the Board reopened the Veteran's claim for service connection for migraines, in large part based on the comments from a treatment provider who remarked that there is likely some component of the Veteran's migraine that is being potentiated by his chronic pain including his back pain.  The Board then remanded the matter, in part, to have the Veteran examined and to obtain an opinion that addressed whether the Veteran's migraines were caused or made chronically worse by the Veteran's service connected back disability.  The examiner was requested to discuss the treatment provider's remarks and the Veteran's contentions regarding the overlap in symptom occurrence of the back disorder and the headaches.  

The Veteran was examined for VA purposes in June 2015.  The examiner's opinion, at least from the Board's lay perspective, appears to contain internal contradictions.  The opinion begins with the conclusion that it is unlikely the migraines were caused or made worse by the Veteran' service connected back disorder.  It then describes the logic for the causation element of the opinion, (brain abnormalities and heredity cause migraine headache disability, rather than spine disabilities).  With respect to the aggravation element of the opinion, the examiner lists the known triggers for migraine headache.  These are stress, worry, physical exertion, fatigue, lack of sleep, hunger, head trauma and certain foods and drinks that contain chemicals such as " nitrites, aspartane, etc."  These not being back pain, or any particular feature of the Veteran's lumbar spine disability, it would appear to support the originally stated adverse conclusion.  

The examiner goes on to state, however, like the earlier treatment provider, that it may be likely the Veteran's headaches are "potentiated by the back condition considering that one of the triggers for migraine headache has been identified as physical exertion."  This relationship being suggested by this examiner and the earlier treatment provider is still unclear for purposes of determining whether service connection benefits may be warranted.  Further clarification should be sought.   

Accordingly, the case is REMANDED for the following action:

1. After securing any additional records of migraine treatment return the file to the June 2015 examiner for a clarifying opinion as to the relationship between the Veteran's migraine headaches and his lumbar spine disability.  In particular, the examiner should explain what is meant by "it may be likely the veteran's migraine headache is potentiated by the back condition,"  and particularly, whether it may be concluded that without the back pain, the Veteran would have measurably less occurrences of migraine headaches, or measurably less intensity of those headaches.  

2.  After undertaking any other development as may become indicated, the claim should be re-adjudicated.  If it remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  After appropriate time for response, the case should be returned to the Board for its review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




